I,McKAY, J.
DISSENTING.
I respectfully dissent with the majority opinion in this case and would affirm the judgment of the workers’ compensation judge.
The workers’ compensation judge, on June 18, 1998, found the claimant had cooperated with the rehabilitation counselor and, therefore, could not be penalized under la. Rev. Stat. 23:1226. The court deemed that claimant had complied with its orders and denied the compensation carrier’s motion to reduce claimant’s benefits.
The workers’ compensation judge is in a far better position than we are to determine whether claimant has complied with its orders. Accordingly, I would affirm the judgment.
(Court on rehearing composed of Judge MOON LANDRIEU, Judge JAMES F. McKAY III, Judge ROBERT A. KATZ)1

. Judge Katz was not on the Court of Appeal when the original opinion was rendered on